Exhibit 10.23

LOGO [g75978kraftlogo.jpg]

 

PERSONAL AND CONFIDENTIAL    November 30, 2006

Dear Sanjay,

I am very pleased to provide you with this letter confirming the verbal offer
that I extended to you for the position of President, Kraft International
Commercial located in Northfield, Illinois, USA. If you accept our offer, we
have discussed our interest in you joining Kraft as soon as possible following
the satisfaction of your mutually-agreed upon legal obligation to your current
employer and subsequently relocating to Northfield, Illinois. This offer is
contingent upon attaining the appropriate work authorizations in the United
States. It is expected that your employment with Kraft will be announced early
in the week January 22, 2007. This letter sets forth all of the terms and
conditions of the offer.

Listed below are details of your compensation and benefits that will apply to
this offer.

Annualized Compensation

 

Annual Base Salary

   $ 700,000

Target Management Incentive Plan – (80%*)

   $ 560,000

Target Cash Long-Term Incentive Plan – (125%*)

   $ 875,000

Target Annual Equity Award (Restricted Stock)

   $ 885,000

 

* Target as a percent of base salary.

As of your effective hire date, you will be considered as a local US employee,
compensated within the US salary structure and eligible for US benefits and
incentive programs. As a local US employee, you will be responsible for payment
of actual US federal and state taxes and Social Security, as required by law.



--------------------------------------------------------------------------------

November 30, 2006

Page 2

 

Annual Incentive Plan

You will be eligible to participate in the Kraft Management Incentive Plan
(MIP), which is the Company’s annual incentive program. Your target award
opportunity under the MIP is equal to 80% of your base salary. The actual amount
you will receive may be lower or higher depending on your individual performance
and the performance of Kraft Foods Inc. and Kraft International Commercial. Your
2007 award will be paid at a minimum of your target in February 2008. Your MIP
eligibility will begin on your employment date.

Long-Term Incentive Plan

You will also be eligible to participate in the Long-Term Incentive Plan (LTIP),
which is the Company’s executive long-term cash incentive program. The next LTIP
performance cycle is scheduled to begin on January 1, 2007 and is scheduled to
end on December 31, 2009. Your LTIP eligibility will begin on your employment
date. Your target opportunity under the LTIP is equal to 125% of your cumulative
base salary during the performance cycle. The actual amount you will receive may
be lower or higher depending upon your individual performance and the
performance of Kraft Foods Inc. during the performance cycle.

Stock Program

Also, you will be eligible to participate in the Company’s stock award program.
Stock awards are typically made on an annual basis, with the next award
anticipated to be granted in January 2007. Your 2007 stock award will be granted
on the later of the annual stock grant date (anticipated at the end of January
2007) or your employment date. Your 2007 award will be no less than your target
award of $885,000, if you are employed by March 1, 2007. If you begin employment
after March 1, 2007, your stock award will be prorated based on your employment
date. The actual amount you receive may be lower or higher depending on your
individual performance. The current stock program design is to deliver 100% of
equity value in the form of restricted stock with a three-year cliff vest. Award
size is based on individual performance.



--------------------------------------------------------------------------------

November 30, 2006

Page 3

 

Sign-On Incentives

In recognition of the loss of short-term and long-term incentives from your
previous employer, upon hire, you will receive one-time sign-on incentives in
the form of cash and restricted stock as follows:

 

Cash Sign-On Incentive    $750,000 with two-year repayment agreement
Equity Sign-On Incentive    $750,000 restricted stock award to vest one-third
each year over a three-year period

In consideration of the $750,000 cash sign-on incentive, you will be required to
repay this amount if you voluntarily resign from Kraft or are involuntarily
terminated for “cause” within the first two years from your date of employment.
If, your employment with the Company ends due to involuntary termination for
reasons other than cause, you will not be required to repay this amount. For
your convenience, enclosed is the Special Bonus Agreement form. If you accept
our offer, please complete the form, have it notarized, and return it to my
attention as soon as possible.

Additionally, upon hire, you will receive a one-time restricted stock award
valued at $750,000. If prior to full vesting of the shares granted per this
offer letter, your employment with the Company ends due to involuntary
termination for reasons other than cause, the value of the total number of
unvested shares shall vest on the scheduled vesting dates. The number of shares
that you will receive will be determined based upon the fair market value of
Kraft Foods Inc. Common Stock on your date of hire. You will receive dividends
on the shares during the vesting period consistent in amount and timing with
that of Common Stock shareholders. The stock award will vest based on the
following schedule:

 

Number of Shares    Vesting Date One-third    1st anniversary from date of grant
One-third    2nd anniversary from date of grant One-third    3rd anniversary
from date of grant

For purposes of this offer letter, “cause” means: 1) continued failure to
substantially perform the job’s duties (other than resulting from incapacity due
to disability); 2) gross negligence, dishonesty, or violation of any reasonable
rule or regulation of the Company where the violation results in significant
damage to the Company; or 3) engaging in other conduct which materially
adversely reflects on the Company.



--------------------------------------------------------------------------------

November 30, 2006

Page 4

 

The other terms and conditions set forth in Kraft’s standard Stock Award
Agreement will apply.

Perquisites

You will be eligible for a company car allowance under the executive perquisite
policy. The Company leases new company cars for business and personal use by
executives. Under the policy, cars are leased for a three-year period. The
company will provide you with a car with a maximum value of $45,000. You can
invest your own funds if the value of the car exceeds $45,000. You will have an
opportunity to purchase the car at the end of the lease period. You will be
eligible for an annual financial counseling allowance of $7,500. You may use any
firm of your choosing.

Stock Ownership Guidelines

You will be required to attain and hold Company stock equal in value to five
times your base salary. You will have five years from your date of employment to
achieve this level of ownership. Stock held for ownership determination includes
common stock held directly or indirectly, unvested restricted stock or share
equivalents held in the Company’s 401(k) plan. It does not include unexercised
stock option shares.

Professional Services

You shall be reimbursed for your reasonable professional fees to complete the
review of your employment arrangements with the Company.

As a local US employee, you will be responsible for payment of actual US federal
and state taxes and Social Security, as required by law.

Kraft will provide for preparation of your tax returns for two years after you
arrive in the US (i.e., US tax years 2007 and 2008) through KPMG, the Company’s
current tax services provider for employees on an international assignment.

Other Benefits

Your offer includes Kraft’s comprehensive benefits package available to
full-time salaried employees. This benefits package is described in the enclosed
Kraft Benefits Summary brochure. You will be eligible for four weeks of
vacation. In addition, you are eligible for ten designated holidays and two
personal days.



--------------------------------------------------------------------------------

November 30, 2006

Page 5

 

Kraft will commit to applying for an appropriate work visa for you. Our
commitment includes the use of Kraft-selected immigration attorneys and payment
of all associated costs and fees. Kraft will also commit to applying for
permanent residency status on your behalf as soon as possible in line with the
current immigration laws of the United States. If you resign from Kraft prior to
receipt of your permanent residency status, you will be fully responsible for
all costs associated with your required departure from the United States. In the
event that your employment is involuntarily terminated prior to receipt of your
permanent residency status, Kraft will reimburse the cost of return flights for
you and your family and the costs to move your personal goods to either the
United Kingdom, Holland or New Zealand.

You will be a U.S. employee of Kraft Foods and your employment status will be
governed by and shall be construed in accordance with the laws of the United
States. As such, your status will be that of an “at will” employee. This means
that either you or Kraft is free to terminate the employment relationship at any
time, for any reason. If your employment with the Company ends due to an
involuntary termination other than for cause, you will receive severance
arrangements no less favorable than those accorded recently terminated senior
executives of the Company. Any severance arrangement the Company offers will
ensure that you remain on the Company’s payroll in the U.S. for a period of no
less than six months to ensure you have a maximum flexibility to determine your
employment/residency options following your separation from Kraft.

This offer is contingent upon successful completion of our pre-employment
checks, which may include a background screen, reference check, and post–offer
drug test pursuant to testing procedures determined by Kraft.

This offer of employment will expire on December 1, 2006 or some later date to
be mutually agreed upon. If you accept our offer, please indicate your
acceptance by signing below and returning a copy of this letter by fax.



--------------------------------------------------------------------------------

November 30, 2006

Page 6

 

I look forward to your favorable response to our offer.

 

Sincerely,      

/s/ Karen J. May

      Karen J. May       Executive Vice President, Global Human Resources      
I accept the offer as expressed above.      

/s/ Sanjay Khosla

   

1st December 2006

  Signature                 Date  

 

Enclosure:    Kraft Foods Benefits Summary    Restricted Stock Agreement   
Special Bonus Agreement Form